Citation Nr: 0612307	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral flatfeet.

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease.

3.  Entitlement to service connection for bilateral knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and His Wife

ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2004 rating decision of 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral flatfeet, lumbar spine degenerative 
disc disease, and bilateral knee injury.

Although the RO certified this matter to the Board for review 
of the veteran's bilateral flat feet claim as an original 
application, applicable law provides that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. § 19.35.  Review of the record indicates that the 
veteran was first denied service connection for the claimed 
disorder in September 1944.  Although the RO reopened and 
denied the claim on its merits, the Board has an independent 
responsibility to review the RO's determination as to new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996).    



FINDINGS OF FACT

1.  The veteran's claim of service connection for bilateral 
flat feet was denied in September 1944 on the basis that the 
disorder existed prior to entry on active duty and was not 
aggravated thereby.

2.  The evidence submitted in the attempt to reopen the claim 
beginning in May 2004, when presumed credible, raises a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

3.  Bilateral flat feet exited prior to service, but no 
aggravation of this condition occurred during service.

4.  Lumbar degenerative disc disease was not manifested in 
service, and any current lumbar degenerative disc disease is 
not shown to be related to service.

5.  Bilateral knee injury was not manifested in service, and 
any current bilateral knee injury is not shown to be related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for the reopening of the claim of service 
connection for bilateral flat feet have been met.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (2005).

2.  The criteria for the establishment of bilateral flat foot 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 1153, 1154, 
1219 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).

3.  The criteria for the establishment of lumbar degenerative 
disc disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).

4.  The criteria for the establishment of bilateral knee 
injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

The veteran's application to reopen a claim of entitlement to 
service connection for bilateral flat feet was received in 
May 2004.  By letter dated in June 2004, the RO advised the 
veteran that "new and material evidence" was required to 
reopen the claim; that the new evidence must raise a 
reasonable possibility of substantiating the claim; and that 
the new evidence must relate to whether his pre-existing flat 
foot condition was aggravated by active military service.  
The veteran did not respond to this notification.

In December 2004, the RO denied the veteran's claims for 
service connection for bilateral flat feet, lumbar spine 
degenerative disc disease, and bilateral knee injury.  June 
2004 and August 2004 RO letters fully provided notice of 
elements of the evidence required to substantiate claims for 
service connection and advised the veteran of the allocation 
of  responsibility for obtaining such evidence.  Subsequent 
to the VA's advisement to the veteran of what evidence would 
substantiate the claim, the allocation of responsibility for 
obtaining such evidence, and advising the veteran that he 
should submit all relevant evidence, de novo review of the 
claim was accomplished in August 2005, and a Statement of the 
Case ("SOC") was issued.  

The rating decision on appeal and the August 2005 SOC 
provided the veteran with specific information as to why the 
claims were being denied and of the evidence that was 
lacking.  The August 2005 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1), concerning the need 
for the veteran to provide any evidence pertaining to the 
claim.  Further, during an April 2006 videoconference 
hearing, the undersigned inquired as to whether the veteran 
had, or was aware of the existence of any further information 
which would substantiate his claims.  The veteran responded 
that he had no such information.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized the VA to obtain, and the VA 
obtained, private medical records from the Cooper Clinic in 
Ozark, Arkansas, and the Holt Hock Clinic in Ft. Smith, 
Arkansas through October 2004.  Although the veteran 
authorized the VA to obtain additional private medical 
records in August 2005-after the adjudication of his claim-
the VA did not obtain these records.  However, this did not 
prejudice the veteran because the veteran indicated that 
these records were for medical conditions other than those on 
appeal.
In addition, the veteran indicated that he had been treated 
at VA health facilities in Little Rock, Arkansas and 
Fayetteville, Arkansas, and the treatment records were 
received and reviewed through December 2004.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  However, in this 
case, there is no medical evidence to show aggravation of 
bilateral flat feet  or the incurrence of bilateral knee 
injury or a back condition during service, nor is there any 
competent evidence that suggests a causal relationship 
between a bilateral flat feet, bilateral knee injury, or a 
back condition and service.  The RO informed the veteran in 
its June 2004,  and August 2004 letters and August 2005 SOC 
that this evidence was necessary to substantiate his claims.  
Under these circumstances, there is no duty to provide an 
examination or opinion with regard to the claims on appeal.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
38 U.S.C.A. § 5103A (d).  See also Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analyses of  the Claims

Reopening of the Claim of Service Connection for Bilateral 
Flat Feet

The record reflects that the veteran was denied service 
connection in September 1944 on the basis that he had a 
bilateral foot condition, and that the disorder was not 
aggravated by active military service.  A service department 
medical history report then of record indicated that the 
veteran was inducted on July 24, 1944; that he arrived at his 
training camp three days later, and that since he had been so 
stationed, he had "been unable to do any drilling."  The 
veteran was noted to have "marked pronation of the right 
foot and moderate pronation of the left."  The veteran 
reported that he had had foot pain "ever since he [could] 
remember," and he stated he had never been able to 
participate in athletics or do walking or standing without 
pain.  A medical survey board found the condition existed 
prior to military service, but was not aggravated therefrom.


The veteran was advised of the rating decision by letter 
dated in September 1944, and of his rights to appeal.  
Because the veteran did not appeal the decision, it is final 
and may be reopened only on the submission of "new and 
material evidence."
38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The petition to reopen being filed in May 2004, under the law 
applicable to this matter, "new" evidence is that which was 
not previously of record.  However, by "material" is meant 
that the evidence raise a reasonable possibility of 
substantiating the claim, and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2004).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The appellant has submitted new and material evidence that is 
sufficient to reopen his claim.  Specifically, he has 
reported that during basic training, he fell from a high 
point during obstacle course training, and injured both of 
his feet, spine, and both knees.  His account has not been 
previously considered, and is presumed credible for the 
limited purpose of ascertaining whether the claim should be 
reopened.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  
Because the information would present a reasonable 
possibility of substantiating the claim, the claim of service 
connection for bilateral flat feet is reopened.   

Merits of the Claim of Service Connection for Bilateral Flat 
Feet

While the appellant's assertions are presumed credible for 
the limited purpose of ascertaining whether new and material 
evidence has been submitted, the presumption of credibility 
does not extend beyond this predicate determination.  Justus, 
supra.; Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993).  
The Board is then required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 
72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

At the April 2006 Board hearing, the veteran testified that 
during basic training, he injured his feet, back, and knees 
when he fell 20 feet on an obstacle course.  The veteran 
alleges that he sought treatment at a military hospital after 
the accident, but only received inserts for his shoes and was 
discharged from the service due to his injuries.  The veteran 
attributes his current feet, knee, and lumbar back 
disabilities to the alleged in service accident.  By 
affidavits submitted in October 2004, R.K., W.L.W., S.K., and 
T.R.M. attested that the veteran's feet, knee, and lumbar 
back disabilities were caused by an accident during basic 
training.   

In the reopened claim, the Board accords no credibility to 
the veteran's account.  The veteran's service medical records 
were received in November 2004.  They reflect essentially 
what was previously of record:  within 3 days after reporting 
for active military duty, the veteran was unable to perform 
basic drilling because of continued complaints of bilateral 
foot pain.  One month and 12 days after so reporting, he 
underwent a Report of Medical Survey which found that he had 
bilateral flat feet, which were not aggravated by any 
incident of active military service.  

There is no support whatsoever to the veteran's account of 
having fallen during obstacle course training.  Because the 
service department medical report was generated 
contemporaneously with the events in question, and with a 
view towards ascertaining the veteran's then-state of 
physical readiness to perform military service, it is more 
probative than the veteran's current, unsubstantiated 
account.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

To the extent that the record indicates the presence of 
bilateral flat feet, a grant of service connection for 
aggravation of a pre-existing disorder is not warranted.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
relationship between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Either or both of the second and third elements 
can be satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b). A veteran who served during a period of war, as the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.

This presumption of soundness, however, may be rebutted with 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to a 
natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

The above presumption of sound condition and aggravation 
standard was most recently clarified in Wagner v. Principi, 
370 F.3rd 1089 (Fed. Cir. 2004), wherein the Federal Circuit 
held that the correct standard for rebutting the presumption 
of soundness under 38 U.S.C. § 1111 requires the VA to show 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service, and (2) the pre-existing 
disability was not aggravated during service.  The decision 
of the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004) controls the instant case on appeal.

Wagner held that if VA meets its burden to rebut the 
presumption of sound condition, the claim fails.  If, 
however, VA does not meet the burden of rebutting the 
presumption under 38 U.S.C.A. § 1111, then the veteran's 
claim is one for service connection.

No pre-existing bilateral flat feet were noted upon the 
veteran's entry into active duty in July 1944.  Accordingly, 
the Board finds that with no notation of any pre-existing 
bilateral flat feet at entry into service, the veteran is 
presumed to have been in sound condition in July 1944 with 
respect to his feet.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 
2003).

However, the presumption of soundness is rebutted by clear 
and unmistakable evidence that bilateral flat feet was both 
pre-existing and not aggravated by service. 

Regarding evidence of flat feet as a pre-existing condition, 
to the extent that the affidavits of R.K., W.L.W., S.K, and 
T.R.M. aver that the veteran sustained his feet injuries 
while in basic training, they are deficient on their face 
because they provide no factual basis for that assertion.  
None of the affiants claimed to have witnessed the accident, 
nor did any report that they had any knowledge of the 
condition of the veteran's feet prior to and after the 
alleged basic training accident.

Regarding evidence that the veteran's pre-existing flat feet 
were not aggravated by service, SMRs show that the veteran 
was discharged from the service within 44 days after 
reporting to his basic training center, and without having 
performed any military training due to flat feet.  The 
medical survey board was specifically tasked to ascertain the 
veteran's physical fitness for military duty; whether the 
disorder was incurred in service and whether the preexisting 
disorder had been aggravated therefrom.  The latter two 
inquiries were answered in the negative.  The report is 
signed by three medical officers of the U.S. Navy.  

Thus, SMRs contain clear and unmistakable evidence that the 
veteran's bilateral flat feet was both pre-existing and not 
aggravated by service.  The claim of service connection is 
therefore denied.


Service Connection for Lumbar Spine Degenerative Disc Disease
and Bilateral Knee Injury
 
As noted, the Board has accorded no credibility to the 
veteran's account of having sustained an in-service injury as 
he described.  There is no other evidence indicating the 
occurrence of the claimed in-service events.   

Service connection for lumbar spine degenerative disc disease 
and for bilateral knee injury will therefore be denied.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998) (Holding that the essential 
components of a successful claim of service connection are 
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  


ORDER

New and material evidence having been received, the claim of 
service connection for bilateral flat feet is reopened.  To 
this extent only, the claim is granted.  

Service connection for bilateral flat feet is denied.

Service connection for lumbar spine degenerative disc disease 
is denied.

Service connection for bilateral knee injury is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


